DETAILED ACTION

This action is in replied to the application filed on 07/16/2021.
Claims 1-32 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the word counts exceeded the 150 words limit. Please resubmit the abstract within the word count limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 11, 22 , in part, a method store first account information associated with a first pre- established account, wherein the first pre-established account comprises funds denominated in a first currency; and [a computing device processor] operatively connected to the first account [module] and configured to: send the first account information from [the mobile device] to a [first transaction machine] to perform a first transaction, wherein the first transaction is conducted in the first currency to purchase funds denominated in a second currency, wherein the second currency is different from the first currency; receive second account information, the second account information associated with a second account, wherein the second account comprises the funds denominated in the second currency; responsive to receipt of the second account information, configure a [second account module] of the [mobile device] to store the second account information; and send the second account information from the [mobile device] to a [second transaction machine] to perform a second transaction using the funds denominated in the second currency. The limitations recite concepts similar to performing a currency exchange between domestic currency and foreign currency (commercial interactions). Hence, they fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a non-transitory computer-readable medium, a computing device processor, first and second account modules, a mobile device, first and second transaction devices. The generic computer components are recited at a high-level of generality (receiving, sending, and performing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving, adding and communicating data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. See MPEP 2106.05(f). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Furthermore, the limitations are not indicative of integration into a practical application because they are merely adding the words “apply it” to a judicial exception on a generic computing device. See MPEP 2106.05(f). Given the above reasons, a generic processing device storing, in a mobile device, first account information associated with a first pre-established account, wherein the first pre-established account comprises funds denominated in a first currency; sending the first account information from the mobile device to a first transaction machine to perform a first transaction, wherein the first transaction is conducted in the first currency to purchase funds denominated in a second currency, wherein the second currency is different from the first currency; receiving second account information, the second account information associated with a second account, wherein the second account comprises the funds denominated in the second currency; and responsive to receipt of the second account information, configure a second account module of the mobile device to store the second account information for use in a second transaction is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2, 3, 13, 14, 24, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of displaying a machine-readable code corresponding to the first and second account information for scanning by the first transaction machine and, subsequently, a second transaction machine. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 4, 15, 26, 5, 16, 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of sending the first/second account information to the first/second transaction machine via the [NFC device]. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 6, 7-8, 17, 18-19, 28, 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) at least a user interface and a mobile device. Those are additional elements that are not significantly more. 
Claims 9, 30, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of [a positioning system] configured to determine a physical location of [the mobile device], wherein the computing device processor is further configured to: display,[ via the user interface], a plurality of currency-exchange service options, wherein the plurality of currency-exchange service options is selected for display based at least on the physical location of the mobile device. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 10, 21, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) at least a credit account, a debit account, a mobile payment account, a pre-paid gift card account, a loyalty awards account, and a cryptocurrency account. Those are additional elements that are not significantly more. 
Claims 12, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of sending the second account information from the mobile device to a second transaction machine to perform the second transaction using the funds denominated in the second currency. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Therefore, Claims 1-32 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-19, 21-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US 2017/0053249 A1) in view of Russell et al. (US 2019/0318326 A1).
 Claims 1, 11 and 22 are grouped together:
Tunnell teaches: A mobile device comprising: a first account module configured to store first account information associated with a first pre- established account (Tunnell, par. [0032] & see at least par. [0058] “The invention described herein consists of a system and method to manage a plurality of traditional financial accounts and crypto-currency accounts including initiating transfers, currency exchanges, submitting payments, and receiving payments”) Interpretation: one of the bank accounts corresponds to “first pre-established account”, wherein the first pre-established account comprises funds denominated in a first currency (Tunnell, see at least par. [0025] “. . . These attributes facilitate the real-time use of one or more crypto-currencies for making a payment, receiving crypto-currency payments, and crypto-currency exchange (e.g. cash to crypto-currency, crypto-currency to cash, crypto-currency to a different crypto-currency, etc.).”) Interpretation: cash corresponds to first currency; 
receive second account information, the second account information associated with a second account, wherein the second account comprises the funds denominated in the second currency (Tunnell, see at least par. [0082] “. . .  FIG. 5 shows the general process of the user (100) using their smart wallet (101) to purchase more crypto-currency from a crypto-currency exchange (130) with one of the user's (100) bank (129) accounts . . .  The purchase is then sent through the Internet (127) for validation prior to being deposited into the user's (100) crypto-currency wallet, which then appears as a new balance on the user's (100) smart wallet (101). The new value of the crypto-currency wallet is then immediately available to fund other transactions.” Interpretation: second account corresponds to a crypto-currency wallet and the funds denominated in the second currency corresponds to crypto currency balance after the transfer from real currency to crypto currency).  
responsive to receipt of the second account information, configure a second account module of the mobile device to store the second account information (Tunnell, par. [0063]) Interpretation: the second account, such as crypto-currency account, is stored in order to execute a transaction. 
and send the second account information from the mobile device to a second transaction machine to perform a second transaction (Tunnell, par. [0076]) Interpretation: the mobile device sends the payment information to the second transaction machine to conduct the transaction, using the funds denominated in the second currency (Tunnell, Par. [0077] “FIG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128). In this non-limiting example, the recipient (128) sends the user (100) the crypto-currency wallet address via any available method,)”) Interpretation: crypto currency corresponds to second currency  
Tunnell does not disclose the following; however, Russell teaches:
and a computing device processor operatively connected to the first account module and configured to: send the first account information from the mobile device to a first transaction machine to perform a first transaction (Russell, see at least par. [0006] “. . . (ii) reading a code related to a digital account for receiving the purchased cryptocurrency . . . “ & Par. [0028]) Interpretation: the cryptocurrency is transacted from a mobile device with a digital account to a kiosk, or first transaction machine, to purchase funds denominated in a second currency, wherein the second currency is different from the first currency (Par. [0030] “If, at 310, it is determined that the desired transaction type is the purchase of cryptocurrency, at 315, the user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency . . .” & Par. [0006] “. . .  the standalone device facilitates the purchase of cryptocurrency by: (i) permitting a user to deposit traditional currency (e.g., United States dollars); ) Interpretation: purchasing cryptocurrency in exchange for conventional currency corresponds to second currency is different than the first currency; 
It would have been obvious to one of ordinary skill in the effective time of filing to modify Tunnell by sending the first account information from the mobile device to a first transaction machine to perform a first transaction to purchase funds denominated in a second currency, wherein the second currency is different from the first currency as taught by Russell, because modifying Tunnell using elements taught by Russell helps to improve the purchase or sale between the conventional currency and crypto currency at the standalone kiosk or ATM (Russell, abstract) . Therefore, the claimed invention is obvious in view of the cited references. 
Claims 2, 13 and 24 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Russell discloses: a display device operatively connected to the computing device processor, wherein the computing device processor is configured to display a first machine-readable code corresponding to the first account information for scanning by the first transaction machine (Russell, see at least par. [0036] “. . .  Screen shot 605 depicts confirmation of $40 being deposited as part of a buy cryptocurrency transaction. Using next icon 606 takes the user to screen shot 610 depicting an instruction 611 for the user to scan in the QR code or type in the destination cryptocurrency address. The screen shot 610 also shows the going exchange rate 612 and the fee 613 charged by the operator of the cryptocurrency kiosk/ATM device . . .”)
Claims 3, 14, 25 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Tunnell discloses: wherein the computing device processor is configured to display a second machine-readable code corresponding to the second account information for scanning by the second transaction machine (Tunnell, see at least par. [0076] “If access is granted to the account, the user can then present payment to the vendor by using any of the available methods accepted by the vendor (e.g. Magnetic Stripe, Wireless Magnetic Strip, NFC, Bluetooth, GSM/2G/3G/4G/LTE modem, sound, light, WiFi, Bluetooth, Antenna, WiFi, QR Code, and the like.) (124). Payment methods can be selected on the present device or the payment information is sent to another “payment” device to conduct the transaction . . .”)   
Claims 4, 15, 26 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Tunnell discloses: a near field communication (NFC) device operatively connected to the computing device processor, wherein the computing device processor is configured to send the first account information to the first transaction machine via the NFC device (Tunnell, see at least par. [0086] “. . . the user could also wirelessly transmit their wallet address to the payor (via a magnetic stripe, wireless magnetic strip, NFC, Bluetooth, GSM/2G/3G/4G/LTE modem, sound, light, WiFi,  . . .”) Interpretation: the mobile device is capable of sending the account information to the first kiosk/terminal/ machine via NFC.
Claims 5, 16, 27 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Tunnell discloses: a wherein the computing device processor is configured to send the second account information to the second transaction machine via the NFC device  (Tunnell, see at least par. [0076] “If access is granted to the account, the user can then present payment to the vendor by using any of the available methods accepted by the vendor (e.g. Magnetic Stripe, Wireless Magnetic Strip, NFC, Bluetooth . . .) Interpretation: the same mobile device can send account information to a vendor machine via NFC.
Claims 6, 17, 28 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Tunnell discloses: wherein the mobile device further comprises: a user interface operatively connected to the computing device processor (Tunnell, see at least par. [0108] “. . . A computing device may also have input device(s) such as a keyboard, mouse, pen, voice input device, touch input device, etc. Output device(s) such as a display, speakers, printer, etc. may also be included. Computing device also contains communication connection(s) that allow the device to communicate with other computing devices, such as over a network or a wireless network. By way of example, and not limitation, communication connection(s) may include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media . . .”) Interpretation: Display screen with touch input device corresponds to a user interface.  
Claims 7, 18, and 29 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium using a user-interface. Furthermore, Tunnell teaches: wherein the mobile device further comprises: a user interface operatively connected to the computing device processor ((Tunnell, see at least par. [0108] “. . . A computing device may also have input device(s) such as a keyboard, mouse, pen, voice input device, touch input device, etc. Output device(s) such as a display, speakers, printer, etc. may also be included. Computing device also contains communication connection(s) that allow the device to communicate with other computing devices, such as over a network or a wireless network. By way of example, and not limitation, communication connection(s) may include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media . . .”) Interpretation: Display screen with touch input device corresponds to a user interface a first indication that the user wants to use the first account to engage in the first transaction (Tunnell, see at least par. [0072] “. . . Some of the configuration (114) settings may include device authentication settings (115), non-centralized backup & restore (116), and security settings (117). Some of the options available from the accounts (113) could be security settings (117), new transactions (118), and historical transactions (119). Options available from the transactions (108) include new transactions (118) and historical transactions (119) . . .” & see at least Par. [0074] “. . . As a non-limiting example, the user can configure the device where it could be unlocked using only a PIN code, while access to debit/checking accounts require a PIN code and a fingerprint . . .” & Figure 2 – Flow 113 to 118) Interpretation: the user can select account such as checking account (checking/debit account corresponds to first account) to perform a new transaction;
Tunnell does not teach the following; however, Russell teaches:
 wherein the computing device processor causes the first account information to be sent to the first transaction machine responsive to the first indication (Russell, Par. [0030] “If, at 310, it is determined that the desired transaction type is the purchase of cryptocurrency, at 315, the user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency . . .” & Par. [0006] “. . .  the standalone device facilitates the purchase of cryptocurrency by: (i) permitting a user to deposit traditional currency (e.g., United States dollars);
It would have been obvious to one of ordinary skill in the effective time of filing to modify Tunnell by including the causing of the first account information to be sent to the first transaction machine responsive to the first indication as taught by Russell, because modifying Tunnell using elements taught by Russell helps to improve the purchase or sale between the conventional currency and crypto currency at the standalone kiosk or ATM (Russell, abstract) . Therefore, the claimed invention is obvious in view of the cited references. 
Claims 8, 19, 30 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium using a user-interface. Furthermore, Tunnell discloses: wherein the computing device processor is further configured to: receive, via the user interface, a second indication that the user wants to use the second account to engage in the second transaction (Tunnell, see at least par. [0075] “. . . FIG. 3 describes the general flow of events and actions when a user unlocks a device (120), such as but not limited to a mobile or wearable device, selects that she wishes to create a new payment transaction (121), and selects which account she wishes to use for the transaction (122) . . .”), wherein the computing device processor causes the second account information to be sent to the second transaction machine responsive to the second indication (Tunnell, see at least par. [0076] “ . . . Payment methods can be selected on the present device or the payment information is sent to another “payment” device to conduct the transaction . . .”)  
Claims 10, 21, 32 are grouped together. 
Tunnel in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Tunnell discloses: wherein the first pre-established account is of a type selected from the group consisting of: a credit account, a debit account, a mobile payment account, a pre-paid gift card account, a loyalty awards account, and a cryptocurrency account (Tunnell, par. [0025] “. . . describe methods and systems whereby an electronic smart-wallet device or application can be used by an individual to manage not only all of their conventional financial instruments (e.g. debit cards, check cards, credit cards, etc.), loyalty cards . . . ) Interpretation: first pre-established account corresponds to one of the accounts such as credit or debit account  
Claims 12 and 23 are grouped together. 
Tunnell in view of Russell teaches the mobile device, the method, and the non-transitory processor-readable medium. Furthermore, Tunnell discloses: further comprising: sending the second account information from the mobile device to a second transaction machine to perform the second transaction using the funds denominated in the second currency ((Tunnell, Par. [0077] “FIG. 4 generally describes how a user (100) can select and send a crypto-currency, such as but not limited to Bitcoin, directly to a recipient (128). In this non-limiting example, the recipient (128) sends the user (100) the crypto-currency wallet address via any available method,)”) Interpretation: crypto currency corresponds to second currency.”)  
Claims 9, 20, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US 2017/0053249 A1) in view of Russell et al. (US 2019/0318326 A1) in further view of Scott (US 2013/0085927 A1).
Claims 9, 20, 31 are grouped together. 
Tunnell in view of Russell teaches: the mobile device, the method, and the non-transitory processor-readable medium using a user-interface. However, Scott discloses: a positioning system configured to determine a physical location of the mobile device (see at least par. [0026] “. . . Alternatively the regional information may be automatically determined by the mobile device based upon wireless network 122 parameters such as system or network identifiers or by a physical location of the device such as provided by a global positioning system (GPS) 190.. . .”), wherein the computing device processor is further configured to: display, via the user interface, a plurality of currency-exchange service options, wherein the plurality of currency-exchange service options is selected for display based at least on the physical location of the mobile device (Scott (US 2013/0085927 A1), see at least par. [0030] “. . . The notification may also identify other information associated with the locale change such as time zone, standard formatting information such as date and time etc. If the currency is incorrect or the user wants to use other currencies, options may be presented to change the currency as shown in FIG. 4. A current exchange rate that may be utilized for the transaction may also be identified or the user may be able to adjust the conversion rate to account for exchange fees if desired”) Interpretation: Options for currency exchange  selection in the cited reference are consistent with the options mentioned in the Applicant’s specification, par. [0023] “. . . Information about the currency-exchange service options may include exact locations, rates, incentives, and the like. Such currency-exchange service options may pay to be displayed on mobile device 10 as one of the options selectable by a user.”)  
It would have been obvious to one of ordinary skill in the effective time of filing to modify Tunnell in view of Russell by including the element of a positioning system configured to determine a physical location of the mobile device, , wherein the plurality of currency-exchange service options is selected for display based at least on the physical location of the mobile device as taught by Russell, because modifying Tunnell in view of Russell using elements taught by Scott helps to improve actuating the currency selector to convert the currency amount to the default currency and easily determine the default equivalent currency (Scott, Abstract). Therefore, the claimed invention is obvious in view of the cited references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/             Examiner, Art Unit 3695              

/RYAN D DONLON/               Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                       December 16, 2022